DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 1, the claimed system including conveyors configured for moving objects throughout a facility.  In particular, the prior art teaches a plurality of sensors positioned at different locations within a facility for collecting telemetry data associated with travel of the objects along the conveyors, storing the telemetry data from the sensors in a data base, and generating an animation of the conveyors within the facility based upon the telemetry data stored in the database, and playing the animation on a display via a graphical user interface (see Final Office Action filed 12/15/2021 discussing prior art teachings).  
The prior art, however fails to disclose the combination of elements of claim 1, involving a plurality of conveyors configured for moving objects throughout a facility, with sensors positioned at different locations in the facility, at least some sensors being configured to determine whether objects have passed through a security screening, and generating an animation of the conveyors and the objects traveling along the conveyors within the facility based on telemetry data stored in the data base, and including status annotations that follow at 
As per independent claims 10 and 16, the claims are allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616